Exhibit 10.7

Execution Version

Dated 11 February, 2010

CONSTAR FOREIGN HOLDINGS, INC.

(the Company)

– and –

GENERAL ELECTRIC CAPITAL CORPORATION

(the Agent)

 

 

CHARGE OVER SHARES

 

 

LOGO [g83888g02q22.jpg]

REF: HJW/JQ/MD/39521-33190



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   INTERPRETATION    1

2.

   COVENANT TO PAY    4

3.

   CHARGE    4

4.

   COVENANT TO DEPOSIT AND FURTHER ASSURANCES    4

5.

   REPRESENTATIONS AND WARRANTIES    6

6.

   COVENANTS    6

7.

   COMPANY’S RIGHTS BEFORE ENFORCEMENT    7

8.

   ENFORCEMENT    8

9.

   DEALINGS WITH CHARGED PROPERTY ON ENFORCEMENT    8

10.

   APPLICATION OF MONEYS    9

11.

   GENERAL RIGHTS OF AGENT    10

12.

   LIABILITY OF AGENT, DELEGATES AND NOMINEES    10

13.

   PROTECTION OF THIRD PARTIES    12

14.

   CONTINUING SECURITY    13

15.

   OTHER SECURITY    13

16.

   CHARGES NOT TO BE AFFECTED    13

17.

   RELEASE OF CHARGED PROPERTY    14

18.

   POWER OF ATTORNEY    14

19.

   CURRENCY INDEMNITY    15

20.

   CERTIFICATE TO BE CONCLUSIVE EVIDENCE    15

21.

   STAMP DUTY    15

22.

   CONSENTS, VARIATIONS, WAIVERS AND RIGHTS    16

23.

   PARTIAL INVALIDITY    16

24.

   COUNTERPARTS    16

25.

   THIRD PARTIES    16

26.

   LANGUAGE    16

27.

   DETERMINATIONS AND DISCRETIONS    16

28.

   ASSIGNMENT    17

29.

   NOTICES    17

30.

   TRUST    17

31.

   AGENT FOR SERVICE    17

32.

   GOVERNING LAW AND JURISDICTION    18

SCHEDULE 1

   19

SCHEDULE 2

   20

 

i



--------------------------------------------------------------------------------

THIS CHARGE OVER SHARES dated 11 February, 2010 is made as a Deed

BETWEEN

 

(1) CONSTAR FOREIGN HOLDINGS, INC., a Delaware corporation whose principal place
of business is at Corporation Trust Center, 1209 Orange Street, Wilmington, DE
19801, U.S.A. (the “Company”); and

 

(2) GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (the “Agent”,
which expression includes its successors in title and assigns) acting in its
capacity as security trustee for itself and the other Secured Parties (as
defined below).

WHEREAS

 

(A) The Company has agreed to execute and deliver this Charge over Shares as
security for its obligations to the Agent or and the other Secured Parties under
the Guaranty and Security Agreement, subject to and in accordance with the terms
and conditions of this Deed.

 

(B) The Company’s Board of Directors has concluded after due consideration of
all relevant circumstances that entering into this Deed is in the best interests
of the Company and is likely to promote the success of the Company for the
benefit of all its members.

 

(C) It is intended that this document takes effect as a deed notwithstanding the
fact that a party may only execute this document under hand.

NOW THIS DEED WITNESSES as follows:

 

1. INTERPRETATION

 

1.1 Unless otherwise defined herein (or in the Recitals hereto) words and
expressions defined in the Credit Agreement shall, in the absence of express
indication to the contrary and save where the context or subject matter
otherwise requires, have the same meanings when used in this Deed (or in the
Recitals hereto).

 

1.2 Definitions

In this Deed:

“Charged Property” means the Original Shares, any Further Shares and any Related
Assets.

“Charges” means all or any of the Security created, or which may at any time be
created, by or pursuant to this Deed.

“Credit Agreement” means the credit agreement dated on or around the date of
this Deed between Constar, Inc. (as Borrower), Constar International U.K.
Limited and the other Credit Parties signatory thereto (as Credit Parties), the
Lenders, and the Agent.



--------------------------------------------------------------------------------

“Delegate” means a delegate or sub-delegate.

“Disputes” any disputes which may arise out of or in connection with this Deed
(including regarding (a) its existence, validity or termination and (b) any
non-contractual obligations or liabilities arising out of or in connection with
it).

“Dissolution” of a person includes the bankruptcy, liquidation, amalgamation,
reconstruction, reorganisation, administration, administrative or other
receivership, or dissolution of that person, and any equivalent or analogous
proceeding by whatever name known and in whatever jurisdiction, and any step
taken (including, but without limitation, the presentation of a petition or the
passing of a resolution) for or with a view to any of the foregoing.

“Dividends” means all dividends, interest and other income paid or payable in
respect of the Original Shares, any Further Shares or any Related Assets.

“Further Shares” means all Shares (other than the Original Shares and any Shares
comprised in any Related Assets) which the Company and the Agent may at any time
agree shall be subject to the Charges.

“Guaranty and Security Agreement” means the guaranty and security agreement
dated on or about the date of this Deed and made between, among others, the
Borrower, the Company and the Agent, as the same may be amended, restated and/or
modified from time to time.

“LPA” means the Law of Property Act 1925.

“Original Shares” means the Shares listed in Schedule 1 constituting 100% of the
outstanding voting equity interests and 100% of the outstanding non-voting
equity interests of each Subsidiary.

“Proceedings” means any proceeding, suit or action arising out of or in
connection with any Disputes or otherwise arising out of or in connection with
this Deed (including regarding (a) its existence, validity or termination and
(b) any non-contractual obligations or liabilities arising out of or in
connection with it).

“Receiver” a receiver appointed under this Deed or pursuant to any applicable
law, and includes more than one such receiver and any substituted receiver but
not an administrative receiver as defined in Section 251 of the Insolvency Act.

“Related Assets” means all Shares, Dividends, rights or other property or monies
which accrue or are offered, issued or paid at any time (by way of bonus,
rights, redemption, conversion, exchange, substitution, consolidation,
subdivision, preference, warrant, option, purchase or otherwise) in respect of:

 

  (a) the Original Shares; or

 

  (b) any Further Shares.

 

2



--------------------------------------------------------------------------------

“Reservations” means the principle that equitable remedies are remedies which
may be granted or refused at the discretion of the court, the limitation on
enforcement as a result of laws relating to bankruptcy, insolvency, liquidation,
reorganisation, court schemes, moratoria, administration and other laws
affecting the rights of creditors generally, the statutory time-barring of
claims, the possibility that an undertaking to assume liability for or indemnify
a person against non-payment of UK stamp duty may be void, defences of set-off
or counterclaim, steps necessary to perfect a security interest where such steps
are not required to be performed under the terms of any of the Collateral
Documents until a future date, rules against penalties and similar principles of
law in other jurisdictions relevant in the context of the Loan Documents and/or
the Collateral Documents;

“Rights” means any and all rights, benefits, powers, privileges, authorities,
discretions and remedies (in each case, of any nature whatsoever).

“Secured Obligations” means all moneys and liabilities (present and future,
actual or contingent) now or hereafter due, owing, incurred or payable or
expressed to be due, owing, incurred or payable by the Company to the Agent or
the other Secured Parties under, pursuant to or in connection with the Guaranty
and Security Agreement.

“Secured Party” means the Agent, each Lender (including, for the avoidance of
doubt, the Swingline Lender), each L/C Issuer, each other Indemnitee and each
other holder of any Obligation of a Credit Party including each Secured Swap
Provider, and “Secured Parties” shall be construed accordingly.

“Security” includes any mortgage, fixed or floating charge, encumbrance, lien,
pledge, hypothecation, assignment by way of security, or title retention
arrangement (other than in respect of goods purchased in the ordinary course of
trading), and any agreement or arrangement having substantially the same
economic or financial effect as any of the foregoing (including any “holdback”
or “flawed asset” arrangement).

“Shares” means stocks, shares and other equity securities of any kind.

“Subsidiary” means the company set out in Schedule 1.

“Tax” includes any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature, and any interest or penalty in respect
thereof.

 

1.3 Interpretation

 

  (a) In this Deed, unless otherwise specified:

 

  (i) references to clauses and Schedules are to clauses of and Schedules to
this Deed;

 

  (ii) headings to clauses are for convenience only and are to be ignored in
construing this Deed;

 

  (iii) references to a “person” are to be construed so as to include any
individual, firm, company, government, state or agency of a state, local or
municipal authority, or any joint venture, association or partnership (whether
or not having separate legal personality);

 

3



--------------------------------------------------------------------------------

  (iv) references to a “company” are to be construed so as to include any
company, limited liability company, corporation or other body corporate,
wherever and however incorporated or established; and

 

  (v) references to any statute or statutory provision include that statute or
provision as it may have been, or may from time to time be, amended, modified,
re-enacted, or replaced and include references to all by-laws, instruments,
orders and regulations for the time being made thereunder or deriving validity
therefrom.

 

  (b) Except to the extent that the context otherwise requires, any reference in
this Deed to “this Deed” or any other deed, agreement or instrument is a
reference to this Deed or, as the case may be, the relevant deed, agreement or
instrument as may be amended, restated, supplemented, replaced or otherwise
modified from time to time and includes any document which amends, restates,
supplements, replaces, or otherwise modifies or is entered into, made or given
pursuant to or in accordance with any of the terms of this Deed or, as the case
may be, the relevant deed, agreement or instrument.

 

2. COVENANT TO PAY

The Company covenants with the Agent duly and punctually to pay or discharge all
Secured Obligations which may from time to time be or become due, owing,
incurred or payable by the Company (whether as principal or surety and whether
or not jointly with another) to or to the order of the Agent or the other
Secured Parties under, pursuant to or in connection with the Guaranty and
Security Agreement at the times when, and in the currency or currencies and in
the manner in which, they are expressed to be due, owing, incurred or payable
therein.

 

3. CHARGE

 

3.1 First Fixed Charge

The Company, as continuing security for the payment and discharge of all Secured
Obligations, charges and agrees to charge all its Rights, title and interest in
and to the Charged Property with full title guarantee and by way of first fixed
charge in favour of the Agent for the benefit of itself and the other Secured
Parties.

 

4. COVENANT TO DEPOSIT AND FURTHER ASSURANCES

 

4.1 Original Shares and Further Shares

The Company shall:

 

  (a) immediately after the date of execution of this Deed in the case of
Original Shares; or

 

  (b) within thirty days of each occasion on which the Agent and the Company
agree that any Shares shall become Further Shares,

 

4



--------------------------------------------------------------------------------

deposit with the Agent:

 

  (i) all share certificates, documents of title and other documentary evidence
of ownership in relation to such Shares; and

 

  (ii) stock transfer forms (or such other instruments of transfer as may be
required from time to time by the directors of each relevant Subsidiary) in
respect of such Shares duly executed by the Company or (if appropriate) its
nominee in whose name such shares are registered, with the name of the
transferee left blank and the transfer form left unregistered and undated.

 

4.2 Special Resolution

The Company shall, immediately upon the execution of this Deed, procure that a
special resolution of each Subsidiary is passed in the form specified in
Schedule 2. From and after the date hereof, the Company covenants that it shall
not permit the Articles of Association of any Subsidiary to be amended or
modified in any way that would be adverse to the interests of the Agent or the
Lenders or adversely affect the Charges created pursuant to this Deed.

 

4.3 Related Assets

The Company shall, promptly upon (and in any event within thirty days of) the
accrual, offer, issue or payment of any Related Assets, deliver or pay to the
Agent or procure the delivery or payment to the Agent of:

 

  (a) all such Related Assets and/or the share certificates, renounceable
certificates, letters of allotment, documents of title and other documentary
evidence of ownership in relation to them; and

 

  (b) stock transfer forms (or such other instruments of transfer as may be
required from time to time by the directors of each relevant Subsidiary) in
respect of any Shares comprised in such Related Assets duly executed by the
Company or (if appropriate) its nominee in whose name such shares are registered
with the name of the transferee left blank and the transfer form left undated
and unregistered.

 

4.4 Further Assurances

In addition to and without prejudice to anything else contained in this Deed,
the Company shall, at its own cost, promptly execute and do all such deeds,
instruments, transfers, renunciations, proxies, notices, documents, assurances,
acts and things in such form as the Agent may from time to time deem reasonably
necessary or desirable:

 

  (a) for perfecting, preserving or protecting the Charges or the respective
priorities of the Charges; and

 

  (b) for facilitating the realisation of the Charges or for enforcing the same
or exercising any of the Agent’s Rights hereunder.

 

5



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES

The Company represents and warrants to the Agent on the date of this Deed that:

 

  (a) it is the sole direct, unfettered legal and beneficial owner of the
Charged Property except at any time when the Charged Property has been
registered in the name of the Agent (or the Agent’s nominee) pursuant to this
Deed;

 

  (b) no Security (other than Security granted under the Collateral Documents or
Permitted Liens) exists on, over or with respect to any of the Charged Property;

 

  (c) it has not sold, transferred, lent, assigned, parted with its interest in,
disposed of, granted any option in respect of or otherwise dealt with any of its
Rights, title and interest in and to the Charged Property, or agreed to do any
of the foregoing (other than pursuant to this Deed or the Credit Agreement);

 

  (d) the Original Shares represent 100% of the outstanding voting equity
interests and 100% of the outstanding non-voting equity interests of the
Subsidiary;

 

  (e) the Original Shares, any Further Shares and any Shares comprised in any
Related Assets are fully paid and there are no moneys or liabilities outstanding
in respect of any of the Charged Property;

 

  (f) the Original Shares, any Further Shares and any Shares comprised in any
Related Assets have been duly authorised and validly issued and are free from
any restrictions on transfer;

 

  (g) the obligations of the Company under this Deed and (subject to all
necessary registrations thereof being made) the Charges are and will be until
fully discharged, valid, legal, binding and enforceable and, in the case of the
Charges, have and will have the effect and the priority and ranking which they
are expressed to have, subject to the Reservations;

 

  (h) it has not nominated any person or persons as entitled to enjoy or
exercise all or any of the Company’s rights as a member in relation to the
Subsidiary pursuant to Section 145 of the Companies Act 2006 or otherwise; and

 

  (i) it has not registered one or more “establishments” (as that term is
defined in Part 1 of the Overseas Companies Regulations 2009) with the Registrar
of Companies.

 

6. COVENANTS

The Company shall (except as provided in the Credit Agreement or with the prior
written consent of the Agent):

 

  (a) not create, attempt to create or permit to subsist any Security (other
than the Charges and any Permitted Liens) on, over or with respect to any of the
Charged Property or the right to receive or be paid the same or agree to do so;

 

6



--------------------------------------------------------------------------------

  (b) not sell, transfer, lend, assign, part with its interest in, dispose of,
grant any option in respect of or otherwise deal with any of its Rights, title
and interest in and to the Charged Property, or agree to do any of the foregoing
(otherwise than pursuant to the terms of this Deed)

 

  (c) not take or omit to take any action which act or omission whereby the
rights attaching to the Charged Assets are altered or diluted;

 

  (d) not nominate any person or persons as entitled to enjoy or exercise all or
any of the Company’s rights as a member in relation to the Subsidiary pursuant
to Section 145 of the Companies Act 2006 or otherwise;

 

  (e) ensure that there are no moneys or liabilities outstanding in respect of
any of the Charged Property;

 

  (f) ensure that the Original Shares, any Further Shares and any Shares
comprised in any Related Assets are free from any restriction on transfer;

 

  (g) take all action within its power to procure, maintain in effect and comply
with all the terms and conditions of all approvals, authorisations, consents and
registrations necessary or appropriate for anything provided for on its part in
this Deed;

 

  (h) ensure that the Charges will (subject to the Reservations) at all times be
a legally valid and binding first charge over the Charged Property; and

 

  (i) promptly deliver to the Agent all such information concerning the Charged
Property as the Agent may reasonably request from time to time.

 

7. COMPANY’S RIGHTS BEFORE ENFORCEMENT

Until the Charges shall become enforceable, the Company shall be entitled to:

 

  (a) receive and retain free from the Charges any Dividends paid to it provided
that, in respect of the Shares of each Subsidiary comprised in the Charged
Property, any dividends paid in stock relating to such Shares and any payment
made to redeem or repurchase such Shares shall be Related Assets subject to the
Charges; and

 

  (b) exercise and control the exercise of all voting and other Rights relating
to the Charged Property provided that (except as permitted under the Credit
Agreement) the Company shall not exercise and control the exercise of voting and
other Rights in a manner prejudicial to the interests of the Agent under this
Deed and in particular, the Company shall not exercise or vary any Rights
(including without limitation voting rights) if the exercise of such Rights
would result in the Original Shares, any Further Shares and any Shares comprised
in any Related Assets representing less than 100% of the outstanding voting
equity interests and 100% of the outstanding non-voting equity interests of each
Subsidiary or (in the opinion of the Agent) result in a material reduction of
the value of the Charged Property or otherwise materially prejudice the ability
of the Agent to realise the Security created by this Deed.

 

7



--------------------------------------------------------------------------------

8. ENFORCEMENT

 

8.1 Charges shall become Enforceable

The Charges shall become enforceable, and the powers conferred by section 101 of
the LPA as varied and extended by this Deed shall be exercisable, upon and at
any time after the occurrence and during the continuation of an Event of
Default.

 

8.2 Section 101 LPA

The powers conferred by section 101 of the LPA, as varied and extended by this
Deed, shall be deemed to have arisen immediately on the execution of this Deed.

 

8.3 Sections 93 and 103 LPA

Sections 93 and 103 of the LPA shall not apply to this Deed.

 

9. DEALINGS WITH CHARGED PROPERTY ON ENFORCEMENT

 

9.1 Rights of Agent

At any time after the Charges have become enforceable, the Agent shall have the
right, without any notice to or consent of the Company:

 

  (a) Possession

to take possession of and to collect the Charged Property, and in particular to
take any steps necessary to vest all or any of the Charged Property in the name
of the Agent or its nominee or Delegate (including completing any transfers of
any Shares comprised in the Charged Property) and to receive and retain any
Dividends;

 

  (b) Sell

to sell, exchange, convert into money or otherwise dispose of or realise the
Charged Property (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, Shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) as it may
(in its absolute discretion) think fit, and for this purpose to complete any
transfers of the Charged Property;

 

  (c) Voting Rights

for the purpose of preserving the value of the Charges or realising the same, to
exercise or direct the exercise of all voting and other Rights relating to the
Charged Property in such manner as it may think fit;

 

8



--------------------------------------------------------------------------------

  (d) Claims

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands relating in any way to the Charged
Property;

 

  (e) Legal actions

to bring, prosecute, enforce, defend or abandon actions, suits and Proceedings
in relation to the Charged Property; and

 

  (f) Other Rights

to do all such other acts and things it may (in its absolute discretion)
consider necessary, desirable or expedient for the realisation of the Charged
Property or incidental to the exercise of any of the Rights conferred on it
under or in connection with this Deed or the LPA and to concur in the doing of
anything which it has the right to do and to do any such thing jointly with any
other person.

 

9.2 Obligations of Company

After the Charges have become enforceable:

 

  (a) all Dividends shall be paid to and retained by the Agent, and any such
moneys which may be received by the Company shall, pending such payment, be
segregated from any other property of the Company and held in trust for the
Agent; and

 

  (b) the Company shall procure that all voting and other Rights relating to the
Charged Property are exercised in accordance with such instructions (if any) as
may from time to time be given to the Company by the Agent, and the Company
shall deliver to the Agent such forms of proxy or other appropriate forms of
authorisation to enable the Agent to exercise such voting and other Rights.

 

10. APPLICATION OF MONEYS

All moneys realised, received or recovered by the Agent shall (subject to the
discharge of any liabilities having by applicable law preference or priority to
the payments mentioned below, and without prejudice to the Agent’s right to
recover any shortfall from the Company) be applied in or towards, in the
following order:

 

  (a) payment of all reasonable costs and expenses incurred by the Agent (in its
capacity as such hereunder or under any other Loan Document) in connection with
the collection or sale of the Charged Property or otherwise in connection with
this Deed or any of the Collateral Documents or any of the Secured Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel;

 

  (b) to the payment of the Secured Obligations (all amounts allocated to the
Secured Obligations pursuant to this Clause 10(b) shall be applied by the Agent
in accordance with Section 1.10 (Payments by the Borrower) of the Credit
Agreement); and

 

9



--------------------------------------------------------------------------------

  (c) the payment of any surplus to the Company, its successors or assigns, or
as a court of competent jurisdiction may otherwise direct.

 

11. GENERAL RIGHTS OF AGENT

 

11.1 Redemption of Security

The Agent may at any time after the Charges have become enforceable redeem any
Security over the Charged Property having priority to the Charges or procure the
transfer thereof to the Agent and may settle the accounts of encumbrances. Any
accounts so settled shall be conclusive and binding on the Company. The Company
shall on demand pay to the Agent all principal moneys, interest, costs, charges,
losses, liabilities and expenses of and incidental to any such redemption or
transfer.

 

11.2 New Account

At any time following:

 

  (a) the Agent receiving notice (either actual or constructive) of any
subsequent Security affecting the Charged Property; or

 

  (b) the Dissolution of the Company,

the Agent may open a new account in the name of the Company (whether or not it
permits any existing account to continue). If the Agent does not open such a new
account, it shall nevertheless be treated as if it had done so at the time when
the notice was received or was deemed to have been received or, as the case may
be, the Dissolution commenced. Thereafter, all payments made by the Company to
the Agent or received by the Agent for the account of the Company shall be
credited or treated as having been credited to the new account and shall not
operate to reduce the amount secured by this Deed at the time when the Agent
received or was deemed to have received such notice or, as the case may be, the
Dissolution commenced.

 

11.3 Delegation

The Agent may delegate in any manner to any person any of the Rights which are
for the time being exercisable by the Agent under this Deed. Any such delegation
may be made upon such terms and conditions (including power to sub-delegate) as
the Agent may think fit.

 

12. LIABILITY OF AGENT, DELEGATES AND NOMINEES

 

12.1 Possession

If the Agent or any Delegate or nominee shall take possession of the Charged
Property, it may at any time relinquish such possession to the Company.

 

10



--------------------------------------------------------------------------------

12.2 Agent’s Liability

The Agent shall not in any circumstances (whether by reason of taking possession
of the Charged Property or for any other reason whatsoever and whether as
mortgagee in possession or on any other basis whatsoever):

 

  (a) be liable to account to the Company or any other person for anything
except the Agent’s own actual receipts; or

 

  (b) be liable to the Company or any other person for any costs, charges,
losses, damages, liabilities or expenses arising from any realisation of the
Charged Property or from any exercise or non-exercise by the Agent of any right
conferred upon it in relation to the Charged Property or from any act, default,
omission or misconduct of the Agent, its officers, employees or agents of the
Agent in relation to the Charged Property except to the extent that they shall
be caused by the Agent’s own fraud, negligence or wilful misconduct or that of
its officers, employees or agents.

 

12.3 Delegate’s and Nominee’s Liability

All provisions of Clause 12.2 shall apply, mutatis mutandis, in respect of the
liability of any Delegate or nominee of the Agent or any officer, employee or
agent of the Agent.

 

12.4 Indemnity

 

  (a) The Company shall indemnify, hold harmless and defend the Agent, each
Lender, each L/C Issuer, each Receiver, each Delegate, each nominee, each
manager and each of their respective Related Persons (each such Person being an
“Indemnitee”) from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to, arising out of, in
connection with or as a result of (i) any Loan Document, any Obligation (or the
repayment thereof), any Letter of Credit, the use or intended use of the
proceeds of any Loan or the use of any Letter of Credit or any securities filing
of, or with respect to, any Credit Party, (ii) any commitment letter, proposal
letter or term sheet with any Person or any Contractual Obligation, arrangement
or understanding with any broker, finder or consultant, in each case entered
into by or on behalf of any Credit Party or any Affiliate of any of them in
connection with any of the foregoing and any Contractual Obligation entered into
in connection with any E-Systems or other Electronic Transmissions, (iii) any
actual or prospective investigation, litigation or other proceeding relating to
the foregoing, whether or not brought by any such Indemnitee or any of its
Related Persons, any holders of securities or creditors (and including
reasonable attorneys’ fees in any case), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or otherwise
or (iv) any other act, event or transaction related, contemplated in or
attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that no Credit Party shall have any liability under this
Clause 12.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
from the gross negligence or wilful misconduct of such Indemnitee, as determined
by a court of competent jurisdiction in a final non-appealable judgment or
order. Furthermore, the Company waives and agrees not to assert against any
Indemnitee, and shall cause each other Credit Party to waive and not assert
against any Indemnitee, any right of contribution with respect to any
Liabilities that may be imposed on, incurred by or asserted against any Related
Person or any Indemnitee (subject to the proviso above in the immediately
preceding sentence).

 

11



--------------------------------------------------------------------------------

  (b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such property or natural resource or any property on or
contiguous to any Real Estate of any Credit Party or any Related Person or any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by the Agent or following the Agent or any Lender having
become the successor-in-interest to any Credit Party or any Related Person of
any Credit Party and (ii) are attributable solely to acts of such Indemnitee.

For the avoidance of doubt, the rights to indemnification set out herein shall
be in addition to and not in anyway in limitation of Section 9.5 (Costs and
Expenses) of the Credit Agreement.

 

13. PROTECTION OF THIRD PARTIES

 

13.1 No person dealing with the Agent or any Delegate shall be concerned to
enquire whether any event has happened upon which any of the Rights conferred
under or in connection with this Deed or the LPA are or may be exercisable,
whether any consent, regulations, restrictions or directions relating to such
Rights have been obtained or complied with or otherwise as to the propriety or
regularity of acts purporting or intended to be in exercise of any such Rights
or as to the application of any money borrowed or raised or other proceeds of
enforcement. All the protections to purchasers contained in sections 104 and 107
of the LPA or in any other legislation for the time being in force shall apply
to any person purchasing from or dealing with the Agent or any Delegate.

 

13.2 The receipt of the Agent shall be an absolute and conclusive discharge to a
purchaser and shall release him of any obligation to see to the application of
any moneys paid to or at the direction of the Agent.

 

12



--------------------------------------------------------------------------------

13.3 In Clauses 13.1 and 13.2, “purchaser” includes any person acquiring, for
money or money’s worth, any Security over, or any other interest or right
whatsoever in relation to, any of the Charged Property.

 

14. CONTINUING SECURITY

The Charges shall be a continuing security for the Secured Obligations and shall
not be satisfied, discharged or affected by any intermediate payment or
settlement of account (whether or not any Secured Obligations remain outstanding
thereafter) or any other matter or thing whatsoever including the intermediate
satisfaction by any Borrower or the Company of the whole or any part of the
Secured Obligations except only any release and discharge by the Agent of all
the Charges pursuant to Clause 17.

 

15. OTHER SECURITY

The Charges shall be in addition to and shall not be prejudiced by any other
Security or any guarantee or indemnity or other document which the Agent or the
other Secured Parties may at any time hold for the payment of the Secured
Obligations.

 

16. CHARGES NOT TO BE AFFECTED

Without prejudice to Clauses 14 and 15, neither the Charges nor the liability of
the Company for the Secured Obligations shall be prejudiced or affected by:

 

  (a) any variation or amendment of, or waiver or release granted under or in
connection with, any other Security or any guarantee or indemnity or other
document;

 

  (b) time being given, or any other indulgence or concession being granted, by
the Agent or the other Secured Parties to the Company or any other person;

 

  (c) any of the obligations of the Borrower (or the Company) under the Loan
Documents being or becoming illegal, invalid, unenforceable or ineffective in
any respect;

 

  (d) any failure to take, or fully to take, any Security contemplated by the
Loan Documents or otherwise agreed to be taken in respect of the Borrower’s or
the Company’s obligations under the Loan Documents;

 

  (e) any failure to realise or fully to realise the value of, or any release,
discharge, exchange or substitution of, any such security taken in respect of
any Borrower’s or the Company’s obligations under the Loan Documents;

 

  (f) the Dissolution of the Company or any other person;

 

  (g) any change in the constitution of the Company or any other person;

 

  (h) any amalgamation, merger or reconstruction that may be effected by the
Agent with any other person or any sale or transfer of the whole or any part of
the undertaking, property and assets of the Agent to any other person;

 

13



--------------------------------------------------------------------------------

  (i) the existence of any claim, set-off or other right which the Company may
have at any time against the Agent or any other person;

 

  (j) the making or absence of any demand for payment of any Secured Obligations
on the Company or any other person, whether by the Agent or any other person;

 

  (k) any arrangement or compromise entered into by the Agent with the Company
or any other person; or

 

  (l) any other thing done or omitted or neglected to be done by the Agent or
any other person or any other dealing, fact, matter or thing which, but for this
provision, might operate to prejudice or affect the liability of the Company for
the Secured Obligations.

 

17. RELEASE OF CHARGED PROPERTY

 

17.1 Release of Charged Property

 

  (a) At the time provided in subsection 8.10(b)(iii) of the Credit Agreement
(or if the Agent is satisfied that Security or a guarantee for the Secured
Obligations, in its absolute discretion, has been provided in substitution for
the Charges created pursuant this Deed) then, the Agent shall, at the request
and cost of the Company, execute such deeds and documents and do all such acts
and things as may be necessary or reasonably requested to release the Charged
Property from the Charges.

 

  (b) If the Agent shall be directed by the Company pursuant to subsection
8.10(b) of the Credit Agreement to release the Charged Property from the
Charges, such Charged Property shall be released from the Charges created hereby
to the extent provided under, and subject to the terms and conditions set forth
in, subsection 8.10(b). In connection therewith, the Agent, at the request of
the Company, shall execute and deliver to the Company such documents and take
such other actions as the Company shall reasonably request to effect or evidence
such release.

 

18. POWER OF ATTORNEY

 

18.1 Appointment

The Company hereby appoints, irrevocably and by way of security, the Agent and
any person nominated in writing by the Agent as attorney of the Company
severally to be the attorney of the Company (with full powers of substitution
and delegation), on its behalf and in its name or otherwise, at such time and in
such manner as the attorney may think fit:

 

  (a) to do anything which the Company is or may be obliged to do (but has not
done) under this Deed including, but without limitation, to complete and execute
any documentation in respect of or relating to the transfer of Shares; and

 

14



--------------------------------------------------------------------------------

  (b) generally to exercise all or any of the Rights conferred on the Agent in
relation to the Charged Property or under or in connection with this Deed or the
LPA.

 

18.2 Ratification

The Company covenants to ratify and confirm whatever any attorney shall lawfully
do or purport to do in the exercise or purported exercise of the power of
attorney pursuant to Clause 18.1.

 

19. CURRENCY INDEMNITY

 

19.1 Currency Indemnity

If, under any applicable law, whether pursuant to a judgment against the Company
or for any other reason (including without limitation the Dissolution of the
Company), any payment under or in connection with this Deed is made or falls to
be satisfied in a currency (the “Other Currency”) other than the currency in
which the relevant payment is expressed to be payable (the “Required Currency”),
then, to the extent that the payment actually received by the Agent (when
converted into the Required Currency at the rate of exchange on the date of
payment or, if it is not practicable for the Agent to make the conversion on
that date, at the rate of exchange as soon afterwards as it is practicable for
the Agent to do so or, in the case of a Dissolution, at the rate of exchange on
the latest date permitted by applicable law for the determination of liabilities
in such Dissolution) falls short of the amount expressed to be due or payable
under or in connection with this Deed (and without prejudice to Clause 12.4),
the Company shall, as an original and independent obligation under this Deed,
indemnify and hold the Agent harmless against the amount of such shortfall.

 

19.2 Rate of Exchange

For the purpose of clause 19.1, “rate of exchange” means the rate at which the
Agent is able on the relevant date to purchase the Required Currency with the
Other Currency and shall take into account any commission, premium and other
costs of exchange and Taxes payable in connection with such purchase.

 

20. CERTIFICATE TO BE CONCLUSIVE EVIDENCE

For all purposes, including any Proceedings, a copy of a certificate signed by
an officer of the Agent as to the amount of any indebtedness comprised in the
Secured Obligations for the time being shall, in the absence of manifest error,
be conclusive evidence against the Company as to the amount thereof.

 

21. STAMP DUTY

The Company shall pay promptly, and in any event before any penalty becomes
payable, all stamp, documentary and similar Taxes, if any, payable in connection
with the entry into, performance, enforcement or admissibility in evidence of
this Deed or any other document referred to in this Deed, and shall indemnify
the Agent against any liability with respect to, or resulting from any delay in
paying or omission to pay, any such Tax.

 

15



--------------------------------------------------------------------------------

22. CONSENTS, VARIATIONS, WAIVERS AND RIGHTS

No consent, variation or waiver in respect of any provision of this Deed shall
be effective unless and until it is agreed in writing duly executed by or on
behalf of the Agent. Any consent or waiver by the Agent under this Deed may be
given subject to any conditions the Agent thinks fit and shall be effective only
in the instance and for the purpose for which it is given. No failure by the
Agent to exercise or delay in exercising any right provided by law or under this
Deed shall operate to impair the same or be construed as a waiver of it. No
single or partial exercise of any such right shall prevent any further or other
exercise of the same or the exercise of any other right. No waiver of any such
right shall constitute a waiver of any other right. The rights provided in this
Deed are cumulative and not exclusive of any rights, provided by law.

 

23. PARTIAL INVALIDITY

If any provision of this Deed is or becomes or is found by a court or other
competent authority to be illegal, invalid or unenforceable in any respect, in
whole or in part, under any law of any jurisdiction, neither the legality,
validity and enforceability in that jurisdiction of any other provision or part
of this Deed, nor the legality, validity or enforceability in any other
jurisdiction of that provision or part or of any other provision of this Deed,
shall be affected or impaired.

 

24. COUNTERPARTS

This Deed (and each variation or waiver in respect of any provision of it) may
be executed in any number of counterparts and by the parties on separate
counterparts, but shall not be effective until each party has executed at least
one counterpart. Each counterpart, once executed and delivered, shall constitute
an original of this Deed, but all the counterparts together shall constitute one
and the same instrument.

 

25. THIRD PARTIES

Except as otherwise provided in this Deed, a person who is not a party to this
Deed has no right under the Contracts (Rights of Third Parties) Act 1999 to
enforce or to enjoy the benefit of any term of this Deed but this does not
affect any right or remedy of a third party which exists or is available apart
from that Act.

 

26. LANGUAGE

All notices, certificates, documents, demands, requests, statements or other
communications made, given or delivered between the parties pursuant to or in
connection with this Deed shall be in writing and in the English language.

 

27. DETERMINATIONS AND DISCRETIONS

Any right which may be exercised or any determination which the Agent may make
under this Deed may be exercised or made in its absolute discretion.

 

16



--------------------------------------------------------------------------------

28. ASSIGNMENT

 

28.1 The Company shall not (whether by way of security or otherwise howsoever)
be entitled to assign, grant an equitable interest in or transfer and declare
itself a trustee of all or any of its rights, interests or obligations hereunder
without the prior written consent of the Agent (save with respect to its rights
and benefits which shall be assigned or to be assigned to the Agent under this
Deed).

 

28.2 The Agent may at any time without the consent of the Company assign or
transfer all or any part of its rights or interests under this Deed or the
Charges to any person to whom any of its rights or interests may be assigned
under the Credit Agreement.

 

29. NOTICES

 

29.1 Any notice or other communication under this Deed:

 

  (a) shall be in writing in the English language;

 

  (b) shall be given in one of the ways referred to in Section 9.2 of the Credit
Agreement (and shall be effective and be deemed to have been received as set out
in Section 9.2(b) of the Credit Agreement); and

 

  (c) shall be sent to the party to whom it is to be given at the applicable
address or number, and marked for the attention, if any, set forth on the
applicable signature page of the Credit Agreement.

 

29.2 A party may, by notice to the other, change the address, fax number, and
marking details for notices or other communications to be given to it under this
Agreement. The change shall take effect on the date stated in the notice or, if
later or if no date is issued, on the date which is seven calendar days after
the notice is deemed given under Clause 29.1.

 

30. TRUST

 

30.1 The Agent shall hold the benefit of the covenants and Charges given by the
Company in this Deed upon trust for the Secured Parties in accordance with their
respective rights hereunder.

 

30.2 The perpetuity period for any trust created by this Deed shall be 80 years.

 

31. AGENT FOR SERVICE

 

31.1 The Company irrevocably appoints Constar International U.K. Limited
(“Original Process Agent”) of Moor Lane Trading Estate, Sherburn in Elmet, North
Yorkshire LS25 6ES to be its process agent to accept on its behalf service of
any writ, summons, claim form, order, judgment or other process issued out of
the courts of England and Wales/document relating to or in connection with any
Proceedings (“Service Document”) in connection with Proceedings in England and
Wales. If the Original Process Agent (or any replacement agent appointed
pursuant to this sub-Clause) at any time ceases for any reason to act as such or
ceases to have an address for service in England or Wales, the Company shall
promptly appoint a replacement process agent to accept such service having an
address for service in England or Wales and shall notify the Agent of the name
and address of the replacement agent. Failing such appointment and notification,
the Agent shall be entitled by notice to the Company to appoint such a
replacement agent to act as process agent on the Company’s behalf. In this
Agreement “Replacement Process Agent” means any replacement agent so appointed
by the Company and whose name and address has been so notified, or who has been
so appointed by the Agent.

 

17



--------------------------------------------------------------------------------

31.2 The Company irrevocably agrees that any Service Document may be
sufficiently and effectively served on it in connection with Proceedings in
England and Wales by service on the Original Process Agent or, if there is a
Replacement Process Agent, the Replacement Process Agent.

 

31.3 Any Service Document served pursuant to this Clause 31 shall be marked for
the attention of an officer of the Original Process Agent (or, if there is a
Replacement Process Agent, of the Replacement Process Agent) at the Process
Address and left at or sent by first class post to the Process Address. A copy
of any Service Document served pursuant to this Clause 31 shall be sent by post
to the Company, but no failure or delay in so doing shall prejudice the
effectiveness of service of the Service Document. In this Agreement “Process
Address” means the Original Process Agent’s address given in Clause 31.1 above
or, if there is a Replacement Process Agent, the Replacement Process Agent’s
address referred to in Clause 31.1 or such other address within England or Wales
of the Original Process Agent or of any Replacement Process Agent appointed by
the Company as may be notified to Agent.

 

32. GOVERNING LAW AND JURISDICTION

 

32.1 This Deed (including any non-contractual obligations or liabilities arising
out of it or in connection with it) is governed by and is to be construed in
accordance with English law.

 

32.2 Each party irrevocably agrees that:

 

  (a) for the exclusive benefit of the Agent, the English courts have exclusive
jurisdiction to hear and determine any Proceedings and to settle any Disputes
and each party irrevocably submits to the jurisdiction of the English courts;

 

  (b) any Proceedings may be taken in the English courts; and

 

  (c) any judgment in Proceedings taken in the English courts shall be
conclusive and binding on it and may be enforced in any other jurisdiction.

 

32.3 Nothing in this Clause 32 shall limit the Agent’s right to take Proceedings
against the Company in any other jurisdiction or in more than one jurisdiction
concurrently (to the extent allowed by law).

 

32.4 The Company also irrevocably waives (and irrevocably agrees not to raise)
any objection which it might at any time have on the ground of forum non
conveniens or on any other ground to Proceedings being taken in any court
referred to in this Clause 32, and agrees that any judgment in Proceedings taken
in any such court shall be conclusive and binding on it and may be enforced in
any other jurisdiction.

 

18



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Company

    

Shares

  

Registered holder(s) at the date hereof

Constar International U.K. Limited      22,440,002 shares of £1 each    Constar
Foreign Holdings, Inc.

 

19



--------------------------------------------------------------------------------

SCHEDULE 2

Company number: 02407933

 

 

THE COMPANIES ACT 2006

 

 

WRITTEN RESOLUTIONS

of

CONSTAR INTERNATIONAL U.K. LIMITED (the “Company”)

 

 

Made pursuant to Chapter 2 of Part 13 of the Companies Act 2006

 

 

Circulation Date        [            ] 2010

 

 

WHEREAS reference is made to a proposal by the Company to enter into a credit
agreement for US$75,000,000 to be dated on or around [            ] 2010 (the
“Credit Agreement”) between Constar, Inc. (as Borrower), the Company and the
other Credit Parties signatory thereto (as Credit Parties (as defined therein)),
the Lenders (as defined therein) and General Electric Capital Corporation (the
“Agent”). Pursuant to the Credit Agreement, the Company proposes to enter into
(i) a guarantee (the “Guarantee”) under which the Company will guarantee to the
Agent and the other Secured Parties the performance by each of the Credit
Parties of its obligations under the Credit Agreement and the other Loan
Documents (as defined in the Credit Agreement) and (ii) a deed of charge and
assignment (the “Deed of Charge”) evidencing its grant of a security interest in
substantially all of its property in favour of the Agent for the benefit of the
Secured Parties.

We, the undersigned, being the holder of all of the issued share capital of the
Company and being a member who would on the above-stated date be entitled to
attend and vote at a general meeting of the Company, AGREE AND RESOLVE THAT:

Special Resolutions

 

1. It being a condition to the provision of funding to the Borrower that the
Company execute the Credit Agreement, the Guarantee, the Deed of Charge and any
other Loan Document to which the Company is a party, drafts of which we have
received, we hereby approve and authorise the entry into the Credit Agreement
and the giving of the Guarantee, the entry into the Deed of Charge and the entry
into any other Loan Document to which the Company is a party.

 

20



--------------------------------------------------------------------------------

2. The lien referred to in Regulation 8 of Table A as incorporated into the
Articles of Association of the Company shall not apply to any share registered
in the name of any bank or institution to whom such shares have been charged by
way of security, or by or in favour of any assigned nominee of such a bank or
institution.

                    

Duly authorised for and on behalf of

CONSTAR FOREIGN HOLDINGS, INC.

Date:                     

A copy of these resolutions was sent to the Company’s auditors, [    ], pursuant
to section 502 Companies Act 2006.

 

21



--------------------------------------------------------------------------------

ACCOMPANYING STATEMENT TO WRITTEN RESOLUTIONS

of

CONSTAR INTERNATIONAL U.K. LIMITED

 

 

Made pursuant to Chapter 2 of Part 13 of the Companies Act 2006

 

1. You can choose to pass both these Special Resolutions but you cannot agree to
pass only one of them. If you agree with the resolutions, please indicate your
agreement by signing and dating the enclosed written resolutions where indicated
and return the signed resolutions to the Company. If you do not agree to the
written resolutions you do not need to do anything. You will not be deemed to
agree if you fail to reply.

 

2. Once you have indicated your agreement to the resolutions, you are not able
to revoke your agreement.

 

3. If the Company has received insufficient agreement from the member for the
resolutions to pass by the date which is 28 days from the circulation date of
these resolutions, the resolutions will lapse.

If you are signing the written resolutions on behalf of the member under a power
of attorney or other authority please enclose a copy of the relevant power of
attorney or authority when returning this document.

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company and the Agent have executed and delivered this
document as a Deed the day and year first before written.

 

EXECUTED as a DEED by

  )

CONSTAR FOREIGN HOLDINGS, INC.

  )

a Delaware Corporation,

  )

acting by

  )   )

being a person who,

  )

in accordance with the laws

  )

of that territory, is

  )

acting under the authority

  )

of the corporation

  ) /s/ J. Mark Borseth Authorised Signatory

in the presence of:

      ) /s/ Angela Sirianni Witness       )

Name:

      )Angela Sirianni       )

Occupation:

      )Paralegal & Corporate Librarian       )

Address

 

    )One Crown Way

     Philadelphia, PA 19154

EXECUTED as a DEED by

 

GENERAL ELECTRIC CAPITAL

  )

CORPORATION

  )

a Delaware Corporation,

  )

acting by

  )   )

being a person who,

  )

in accordance with the laws

  )

of that territory, is

  )

acting under the authority

  )

of the corporation

  ) /s/ Thomas Morante Authorised Signatory

in the presence of:

      ) /s/ Stephen Purvis Witness       )

Name:

      )Stephen Purvis       )

Occupation:

      )Assistant Vice President       )

Address

      )299 Park Avenue, New York, NY 10171

 

23